Citation Nr: 1706313	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right above-the-knee amputation and left below-the-knee amputation (hereinafter referred to as "bilateral leg amputations").

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to February 1980, with subsequent service with the Army Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2011 rating decision denied service connection for bilateral leg amputations.  

The Board notes that in her most recent correspondence, the Veteran references her appeal of the issue of entitlement to special monthly compensation for specially adapted housing or special home adaptation grant.  She withdrew her first claim in May 2011.  However, she filed again in January 2012, which was denied by the RO in a February 2015 rating decision.  She did not appeal that decision, which is now final.  As such, that issue is not currently on appeal and would need to be refiled should she desire to pursue that claim.

The Board also notes that a Board hearing was scheduled for August 25, 2016, of which the Veteran was sent notice.  However, the Veteran did not appear, has not submitted good cause for failure to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

In November 2016 correspondence, the Board requested that the Veteran clarify whether she wishes to appoint a representative to assist with her appeal.  In a December 2016 response email, the Veteran clarified that she wishes to represent herself in this matter.  Accordingly, she proceeds with her appeal pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4) (2016), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

In her July 2012 VA Form 9, the Veteran contended that she began having issues, such as swelling and numbness, with her right leg during basic training in January 1979, which continued throughout her active duty training.  She also mentioned that the issued socks caused a severe rash.  

Additionally, service treatment records reflect right foot and leg issues, such as swelling, pain, and decreased strength.  The Veteran was placed on temporary limited duty due to foot pain in March 1979.  At her January 1980 separation examination, she reported swollen or painful joints and cramps in her legs.  Furthermore, an August 1983 treatment record reflects treatment for traumatic bursitis of the right knee incurred in the line of active duty for training during Reserve service.

Subsequent to separation from service, the Veteran had her left and right legs amputated.

In a March 2013 statement, the Veteran stated that problems with her left leg are the result of favoring her right leg.

In light of the current bilateral leg disability and in-service treatment and/or complaints for right and left leg (including knees and feet) conditions, the Veteran should be provided a VA examination in order to determine whether any current bilateral leg disability is related to service.  She has not yet been afforded such an examination.

Additionally, the RO issued a May 2012 rating decision denying entitlement to automobile and adaptive equipment or adaptive equipment only.  In her July 2012 VA Form 9, the Veteran stated that she was appealing the "vehicle grant," which the Board liberally construes to be a notice of disagreement (NOD).  The AOJ has yet to issue a Statement of the Case (SOC) subsequent to the NOD.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matter must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding VA medical records, provide the Veteran with a VA examination to determine the nature and etiology of her current bilateral leg disability.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  

Although a complete review of the record is imperative, attention is called to the following:

*January 1979 STR reflecting complaint of painful feet and numbness of legs below the knee.

*February 1979 STRs reflecting treatment for right foot sprain with swelling and pain across metatarsals and arch.

*March 1979 x-rays of right foot showing stress fracture of 4th metatarsal, healed.  The Veteran was placed on temporary limited duty due to foot pain in March 1979.  

* STR dated in September 1979 reflecting a fall from a horse with resultant concussion and "right quad weakness which is hard to evaluate."

*STR dated in September 1979 reflecting a history of occasional numbness and tingling in right leg, as relevant.

*Report of Medical History completed at her January 1980 separation examination on which she reported swollen or painful joints and cramps in her legs.  

*An August 1983 Reserve treatment record reflecting treatment for traumatic bursitis of the right knee incurred in the line of duty.

*SSA records.

*Veteran's July 2012 VA Form 9 reflecting that she began having issues, such as swelling and numbness, with her right leg during basic training in January 1979, which continued throughout her active duty training.  She also mentioned that the issued socks caused a severe rash.  

*Veteran's March 2013 statement noting swelling in her right knee and painful feet during basic training due to wearing combat boots and military physical training.




After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all bilateral leg disabilities currently shown, to include right above-the-knee amputation and left below-the-knee amputation.

b)  Provide an opinion as to whether each current right and left leg disability had its onset during active service from January 1979 to February 1980, or is otherwise related to it.  
In doing so, specifically discuss the Veteran's in-service leg complaints, treatments, and diagnoses.

c)  Specifically provide an opinion as to whether the Veteran has any current right leg disability that is related to the right knee injury incurred during an August 1983 period of active duty for training.

d)  Address the Veteran's statement that her left leg amputation is a result of favoring her right leg.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

3.  Then readjudicate the issue of entitlement to service connection for bilateral leg amputations.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and give her an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

4.  Furnish the Veteran an SOC for the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




